Name: 89/356/EEC: Commission Decision of 29 May 1989 amending Decision 89/15/EEC on the importations of live animals and fresh meat from certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-06-02

 Avis juridique important|31989D035689/356/EEC: Commission Decision of 29 May 1989 amending Decision 89/15/EEC on the importations of live animals and fresh meat from certain third countries Official Journal L 150 , 02/06/1989 P. 0027 - 0028*****COMMISSION DECISION of 29 May 1989 amending Decision 89/15/EEC on the importations of live animals and fresh meat from certain third countries (89/356/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 89/227/EEC (2), and in particular Article 3 thereof, Having regard to Council Directive 86/469/EEC of 16 September 1986 concerning the examination of animals and fresh meat for the presence of residues (3), and in particular Article 7 thereof, in conjunction with Council Directive 88/146/EEC of 7 March 1988 prohibiting the use in livestock farming of certain substances having a hormonal action (4), and in particular Article 6 thereof, Whereas, pursuant to Commission Decision 89/15/EEC (5), as last amended by Decision 89/353/EEC (6), Member States continue to authorize imports of fresh meat and live animals from certain third countries appearing in the Annex of that Decision under the conditions laid down in that Annex; Whereas the authorities of certain of these third countries have forwarded additional information on their laws on the use of substances having an oestrogenic, androgenic, gestagenic and thyrostatic action as well as on the plan specifying the guarantees offered by these countries in respect of monitoring of residues of substances in Group A I and II in Annex I to Directive 86/469/EEC; whereas those guarantees may be considered as equivalent to those resulting from the application of Council Directives 85/358/EEC (7) and 86/469/EEC; Whereas the authorities of these countries have, moreover, guaranteed that no animals and no meat coming from animals to which substances having a thyrostatic, oestrogenic, androgenic or gestagenic action have been administered by any means will be exported to the Community; Whereas, concerning these types of substances, import of fresh meat and live animals from these countries should therefore continue to be authorized; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 89/15/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision shall take effect on 1 June 1989. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 May 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 93, 6. 4. 1989, p. 25. (3) OJ No L 275, 26. 9. 1986, p. 36. (4) OJ No L 70, 16. 3. 1988, p. 16. (5) OJ No L 8, 11. 1. 1989, p. 11. (6) OJ No L 146, 30. 5. 1989, p. 39. (7) OJ No L 191, 23. 7. 1985, p. 46. ANNEX 1.2 // // // Third country // Specifications // // // Argentina // // Australia // // Austria // // Botswana // // Brazil // // Bulgaria // // Canada // (1) (2) // Chile // // Czechoslovakia // // Finland // // Greenland // // Hungary // // Malta // // New Zealand // // Norway // // Paraguay // // Poland // // Romania // // South Africa/Namibia // // Swaziland // // Sweden // // Switzerland // // United States of America // (3) // Uruguay // // Yugoslavia // // Zimbabwe // // GDR // // // (1) As regards beef and veal, imports are restricted to meat, intended for human consumption, obtained from cows which have been used only for dairy production. (2) As regards imports of live bovine animals, these are restricted to those intended for reproduction. (3) As regards beef and veal, imports are restricted to meat intended for human consumption complying with the conditions agreed between the United States of America and the European Economic Community and which has been obtained from animals from holdings approved by the Commission.